IN THE SUPREME COURT OF PENNSYLVANIA



 IN RE: MODIFICATION OF THE                :    NO. 448
 MAGISTERIAL DISTRICTS WITHIN              :
 THE 10th JUDICIAL DISTRICT OF                  MAGISTERIAL RULES DOCKET
                                           :
 THE COMMONWEALTH OF
 PENNSYLVANIA                              :


                                         ORDER



PER CURIAM



      AND NOW, this 22nd day of October, 2020, upon consideration of the Request of
the President Judge of the Tenth Judicial District (Westmoreland County) to eliminate
Magisterial District 10-3-11 and reconfigure Magisterial Districts 10-2-08 and 10-3-10 of
the Tenth Judicial District (Westmoreland County) of the Commonwealth of Pennsylvania,
it is hereby ORDERED AND DECREED that the Request is granted. This Order is
effective January 8, 2021.




      Said Magisterial Districts shall be as follows:




 Magisterial District 10-2-08                  Latrobe Borough
 Magisterial District Judge Michael R.         Unity Township
 Mahady                                        Youngstown Borough
                                               Mt. Pleasant Township (Voting Districts
                                               Ridgeview, Mammoth, United, Westmoreland,
                                               and Homestead)


 Magisterial District 10-3-10                  Hunker Borough
 Magisterial District Judge Charles D.         Mt. Pleasant Borough
 Moore                                         New Stanton Borough
      Scottdale Borough
      East Huntingdon Township
      Hempfield Township (Voting District New
      Stanton)
      Mt. Pleasant Township (Voting Districts
      Bridgeport, Duncan, Hecla, Laurel, Pleasant
      Valley and Spring Garden)
      South Huntingdon Township (Voting Districts
      Hixson, Jacobs Creek, Mineral, Port Royal,
      South Huntingdon, Wyano, and
      Yukon)




-2-